CLD-105                                              NOT PRECEDENTIAL
                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 12-3763
                                         ___________

                              UNITED STATES OF AMERICA

                                               v.

                                  ARTHUR D’AMARIO,
                                                Appellant
                          ____________________________________

                          Appeal from the United States District Court
                                  for the District of New Jersey
                            (D.C. Criminal No. 1-06-cr-00112-001)
                          District Judge: Honorable Paul S. Diamond
                          ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     January 31, 2013

               Before: RENDELL, JORDAN and GARTH, Circuit Judges

                              (Opinion filed: February 13, 2013)
                                          _________

                                 OPINION OF THE COURT
                                       _________

PER CURIAM

Arthur D’Amario appeals the District Court’s order denying his motion to transfer his

supervision to the District of Rhode Island. For the reasons below, we will affirm the

District Court’s order.
       D’Amario is serving three years of supervised release after completing a sentence

of 84 months in prison for threatening a federal judge. See United States v. D’Amario,

330 F. App’x 409 (3d Cir. 2009). In September 2012, he filed a counseled motion

pursuant to 18 U.S.C. § 3605 seeking to have his supervision transferred to the District of

Rhode Island. The District Court denied the motion, and D’Amario filed a pro se notice

of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Section 3605 provides that a

District Court may transfer jurisdiction over a defendant on supervised release to any

other district with the concurrence of the receiving district. D’Amario has not shown that

the District Court for the District of Rhode Island has concurred in the transfer. Because

the District of Rhode Island has not concurred, the District Court did not err in denying

D’Amario’s motion.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order. See Third Circuit I.O.P. 10.6. D’Amario’s motion for

summary action is denied.




                                             2